Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 17, 21, 24, 25, 28, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nugent (Pub No. US 2005/0015351 A1, hereinafter Nugent).
	With regards to claim 1, Nugent teaches a molecular electronic device comprising: 
a framework comprising a plurality of polynucleotides (see ¶88, see Fig. 3, nanoconductors can comprise of DNA); 
one or more molecular electronic components (see ¶89, ¶90, molecular electronic components can comprise of another type of nanoconductors such as nanoparticles); and 
one or more electrical contacts (see ¶87, Fig. 3, electrical contacts as the electrodes); 
wherein the one or more molecular electronic components and the one or more electrical contacts are each connected to one or more of the plurality of polynucleotides such that the one or more molecular electronic components and the one or more electrical contacts are located with respect to the framework and with respect to each other so as to form a coupling between the one or more electrical contacts and the one or more molecular electronic components (see Fig. 3, molecular 

With regards to claim 2, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the molecular electronic device comprises a plurality of molecular electronic components, and the plurality of molecular electronic components are each connected to one or more of the plurality of polynucleotides such that two or more of the plurality of molecular electronic components are located with respect to the framework and with respect to each other so as to form a coupling between the two or more molecular electronic components (see Fig. 3, ¶89, plurality of molecular electronic components connected to DNA, molecular electronic components coupled to each other).

With regards to claim 3, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the one or more molecular electronic components have a molecular mass between 100 Dalton (Da) and 10,000 (Da).
It would have been obvious to one of ordinary skill to determine the optimum molecular mass (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would arrive at the claimed molecular mass in order to tailor the conductivity properties between the two electrodes.



With regards to claim 17, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the molecular electronic device comprises one or more connecting polynucleotides attached to the one or more electrical contacts and arranged to connect the one or more electrical contacts to the one or more of the plurality of polynucleotides forming the framework (see ¶88, plurality of DNA as polynucleotides connecting to form electrical connection between electrodes).

With regards to claim 21, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the coupling comprises a conductive coupling or the coupling comprises a highly resistive coupling (see Fig. 3, coupling is a conductive coupling).

With regards to claim 24, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the molecular electronic device comprises one or more conducting oligomers or other substantially electrically conducting molecules arranged between the one or more molecular electronic components and the one or more electrical contacts to form the coupling between the one or more molecular electronic components and the one or more electrical contacts, or to form the coupling between two or more molecular electronic components (see Fig. 3, ¶88-¶92, particularly ¶90, variety of different types of nanoconductors can be utilized including, nanowires, nanotubes, nanoparticles along 

With regards to claim 25, Nugent teaches the molecular electronic device as claimed in claim 24, wherein the one or more conducting oligomers or other substantially electrically conducting molecules are attached to the one or more molecular electronic components and/or to the one or more electrical contacts via respective covalent bonds (see Fig. 3, ¶88-¶92, the conduction link indicates that the nanoconducting materials utilized are attached in some fashion including the molecular electronic components).

With regards to claim 28, Nugent teaches a method of assembling a molecular electronic device, the method comprising: 
assembling a framework from a plurality of polynucleotides (see Fig. 3, ¶88-¶92, framework formed from DNA); 
connecting one or more molecular electronic components to one or more of the plurality of polynucleotides (see Fig. 3, ¶88-¶92, components selected from nanoconductors in ¶90 connecting to DNA); and 
connecting one or more electrical contacts to one or more of the plurality of polynucleotides (see Fig. 3, ¶88-¶92, contacts 302/306 electrodes connected to DNA); and 
-6-wherein the one or more molecular electronic components and the one or more electrical contacts are each connected to one or more of the plurality of polynucleotides such that the one or more molecular electronic components and the one or more electrical contacts are located with respect to the framework and with respect to each other so as to form a coupling between the one or more 

With regards to claim 36, Nugent teaches a method of assembling a plurality of molecular electronic devices, the method comprising: 
assembling a plurality of frameworks, each framework assembled from a plurality of polynucleotides (see Fig. 3, ¶94, plurality of interconnect nano-connections present); 
for each of the plurality of frameworks the method comprises: 
connecting one or more molecular electronic components to one or more of the plurality of polynucleotides; and 
connecting one or more electrical contacts to one or more of the plurality of polynucleotides;
wherein the one or more molecular electronic components and the one or more electrical contacts are each connected to one or more of the plurality of polynucleotides such that the one or more molecular electronic components and the one or more electrical contacts are located with respect to the framework and with respect to each other so as to form a coupling between the one or more electrical contacts and the one or more molecular electronic components (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent as applied to claim 1 above, and further in view of Maglia et al. (Pub No. US 2016/0053300 A1, hereinafter Magila).
With regards to claim 4, Nugent is silent teaching the molecular electronic device as claimed in claim 1 wherein the one or more molecular electronic components comprises a magnetic heterometallic ring, an antiferromagnetic ring, and/or a rotaxane.
In the same field of endeavor, Maglia teaches the use of rotaxanes for molecular electronics as components for switches (see ¶77).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that rotaxanes can be utilized molecular electronic components for use in molecular electronics as switches as taught by Maglia.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent as applied to claim 1 above, and further in view of Guo et al. (Pub No. US 2011/0275062 A1, hereinafter Guo).
With regards to claim 6, Nugent is silent teaching the molecular electronic device as claimed in claim 1, wherein the plurality of polynucleotides comprises a longer scaffold polynucleotide and a plurality of shorter staple polynucleotides that link together different parts of the longer scaffold polynucleotide.
In the same field of endeavor, Guo teaches a plurality of polynucleotides comprising a longer scaffold linked at different parts by shorter staple polynucleotides (see Fig. 1A-1C for example).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to produce polynucleotides that comprise a longer scaffold polynucleotide with shorter staple nucleotides linking different sections of the longer scaffold since doing so would produce specific conductivity properties that are beneficial or required for a particular application.

	With regards to claim 19, Nugent is silent teaching the molecular electronic device as claimed in claim 1, wherein the molecular electronic device comprises between 1 and 10,000 connecting polynucleotides attached to the one or more electrical contacts and the plurality of polynucleotides forming the framework comprises between 1 and 100 polynucleotides each comprising a single-stranded section that are hybridized with the plurality of connecting polynucleotides attached to the one or more electrical contacts.
	In the same field of endeavor, Guo teaches a hybridization of a single stranded section with a connecting polynucleotide attached to contacts.

In the same field of endeavor, it would have been obvious to one of ordinary skill to determine the optimum number of polynculeotides (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would arrive at the claimed number of polynculeotides since a specific number of polynucleotides provides a specific amount of conductivity.

Claims 7, 11, 13, 15, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent as applied to claim 1 above.
With regards to claim 7, Nugent is silent teaching the molecular electronic device as claimed in claim 1, wherein the framework comprises a plurality of layers of double stranded polynucleotide helices and/or one or more depressions arranged to locate the one or more electrical contacts respectively.
Examiner hereby takes official notice that the framework comprised of DNA can be a plurality of layers comprised of double stranded DNA helices.


It would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that within the framework with numerous polynucleotides (DNA) and molecular electronic components at a nanoscopic scale, it is reasonable to predict that a DNA strand will be shown to attach directly to a molecular electronic component.

With regards to claim 13, Nugent is silent teaching the molecular electronic device as claimed in claim 1, wherein the one or more molecular electronic components are attached to the one or more of the plurality of polynucleotides forming the framework or to one or more connecting polynucleotides via one or more respective covalent bonds.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that covalent bonding are formed between polynucleotides such as DNA and other nanoconductor material to forming the framework and couple electrodes.

With regards to claim 15, Nugent is silent teaching the molecular electronic device as claimed in claim 1, wherein the one or more electrical contacts comprise one or more gold nanoparticles having a diameter of between 20 nm and 100 nm.
Examiner hereby takes official notice that electrical contacts can comprise of gold nanoparticles since gold provides superior and excellent conductivity properties.
It would have been obvious to one of ordinary skill to determine the optimum diameters (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed diameters since the claimed diameters would provide unique conductivity properties that are required for a particular application.

With regards to claim 20, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the one or more electrical contacts are attached to the one or more of the plurality of polynucleotides forming the framework or to one or more connecting polynucleotides via one or more respective covalent bonds.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that covalent bonding are formed between polynucleotides such as DNA and electrodes to forming the framework and couple electrodes.

With regards to claim 22, Nugent is silent teaching the molecular electronic device as claimed in claim 1 wherein the coupling is formed by controlling the distance between the one or more molecular electronic components and one or more other molecular electronic components and/or the one or more electrical contacts, or the coupling is formed through the formation of a covalent or other chemical bond between the one or more molecular electronic components and the one or more electrical contacts.  
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that covalent bonding are formed between polynucleotides such as DNA and electrodes to forming the framework and couple electrodes.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JML